DETAILED ACTION

1. It is hereby acknowledged that 17/043060 the following papers have been received and placed of record in the file: Remark date 02/18/19

2. The present application, file on or after March 16, 2013, is being examiner under the first inventor to file provisions of the AIA .

3. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
												
						
Claim Rejections - 35 USC § 112

4.   The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.  Claims 5-8  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 use(s) the word “module” or a generic placeholder as a substitute for “means” and is preceded by the word(s) “configured to”. It is unclear whether these words convey function or structure.  A limitation construed under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph must not recite the structure for performing the function.  Since no clear function is specified by the word(s) preceding “an encapsulation module …; transmitting module ….; recover module…..” it is impossible to determine the equivalents of the element, as required by 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  See Ex parte Klumb, 159 USPQ 694 (Bd. App. 1967).
The specifications discloses “As shown in FIG. 6, an embodiment of the present disclosure provides a data transmission protection device, including: an encapsulation module 10, configured to encapsulate a packet header for a data flow to be transmitted at an ingress node to form an encapsulated data flow, where the packet header includes a control word and a flow identification; a copying and transmitting module 20, configured to copy the encapsulated data flow to obtain a copied data flow and transmit the encapsulated data flow and the copied data flow together; and a recovery module 30, configured to recover the data flow at a terminating node according to the control word and the flow identification..” see page 9 lines 24- page 10 line 6).  Thus it can be understood how the modules fails to show hardware or structure. MPEP 2181 III discloses a  rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the written description fails to link or associate the disclosed structure, material, or acts to the claimed function, or if there is no disclosure (or insufficient Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850. A bare statement that known techniques or methods can be used would not be a sufficient disclosure to support a means-plus-function limitation. Biomedino, LLC v. Waters Techs. Corp., 490 F.3d 946, 953, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007).
	Applicant may:	(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or	(b)	Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or	(c)	State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
7. Claims 1,3-5,7-10  are rejected under 35 U.S.C. §103 as being unpatentable over See et al(US 2006/0143300A1) in view of Losio et al(US 2012/0158990A1),          

Regarding claim 1, See teaches a data transmission protection method, comprising: encapsulating a packet header for a data flow to be transmitted at an ingress node to form an encapsulated data flow, wherein the packet header comprises a control word and a flow identification;(See paragraphs[0007],[0042]-[0045],[0046],[0049],[0051] explains identifies MFE packets [0057], explains encapsulation header with MFE header and footer,[0065] explains MFE header includes IP address and IP routing consisting bits (i.e. 32 bit words), Figs 1, 4& 5)   copying the encapsulated data flow to obtain a copied data flow,(See paragraphs [0013],[0045],[0046] explains duplication packet with header and mirrored flow header)  and transmitting the encapsulated data flow and the copied data flow together; (See paragraphs[0007],[0009], [0042],[0045] explains encapsulation header with MFE header, and 
While See explains bits and bit words which can be understood to control word does not explicitly disclose this limitation, however analogous art Losio is introduced to further explains encapsulation with control word (Losio paragraph [0025],[0039])   
 It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine See with Losi’s transporting a cbr data stream over a packet switched network.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling date of the claimed invention to improve  data stream between devices by reducing data loss or improving timing.   (Losio paragraph [0003])  

Regarding claim 3, the modified See taught the data transmission protection method according to claim 1, as described above.  The modified See further teaches wherein the step of copying the encapsulated data flow to obtain the copied data flow, and transmitting the encapsulated data flow and the copied data flow together comprises: coping the encapsulated data flow to obtain (1+n) encapsulated data flows, wherein flow identifications and control words of the (1+n) encapsulated data flows are completely the same, and n is an integer greater than or equal to 1; (Losio paragraph [0025],[0044],[0045]; See paragraph[0007],[0009], [0042],[0045] explains 
Regarding claim 4. the modified See taught the data transmission protection method according to claim 3, as described above.  The modified See wherein the step of recovering the data flow at the terminating node according to the control word and the flow identification comprises: receiving the data flow, determining whether the data flow reaches the terminating node for a first time according to the control word of the data flow, in response to that the data flow reaches the terminating node for the first time, recovering the data flow, and removing the packet header encapsulated for the data flow; (See paragraph [0011],[0015][0051] explains removing mirrored flow encapsulation header)  and in response to that the control word of the data flow currently received is the same as the control word of the data flow previously received, discarding the data flow currently received. (See paragraph [0011],[0015][0051],[0064] explains removing mirrored flow encapsulation header)
 Regarding claim 5, See teaches a data transmission protection device, comprising: an encapsulation module configured to encapsulate a packet header for a data flow to be transmitted at an ingress node to form an encapsulated data flow, wherein the packet header comprises a control word and a flow identification; (See paragraph[0007],[0042]-[0045],[0046],[0049],[0051] explains identifies MFE packets [0057], explains encapsulation header with MFE header and footer,[0065] explains MFE header includes IP address and IP routing consisting bits (i.e. 32 bit words), Figs 1, 4& 5)  a copying and transmitting module 
While See explains bits and bit words which can be understood to control word does not explicitly disclose this limitation, however analogous art Losio is introduced to further explains encapsulation with control word (Losio paragraph [0025],[0039])   
 It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine See with Losi’s transporting a cbr data stream over a packet switched network.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling date of the claimed invention to improve  data stream between devices by reducing data loss or improving timing.   (Losio paragraph [0003])  

Regarding claim 7, the modified See taught the data transmission protection device according to claim 5, as described above.  The modified See wherein the copying and transmitting module is configured to: copy the encapsulated data flow to obtain (1+n) encapsulated data flows, wherein flow identifications and control words of the (1+n) encapsulated data flows are completely the 
Regarding claim 8, the modified See taught the data transmission protection device according to claim 7, as described above.  The modified See wherein the recovery module comprises: a receiving element configured to receive the data flow; a recovery element configured to determine whether the data flow reaches the terminating node for a first time according to the control word of the data flow, and in response to that the data flow reaches the terminating node for the first time, recover the data flow and remove the packet header encapsulated for the data flow; (See paragraph [0011],[0015][0051] explains removing mirrored flow encapsulation header) and a discarding element configured to discard the data flow currently received in response to that the control word of the data flow currently received is the same as the control word of the data flow previously received. (See paragraph [0011],[0015][0051],[0064] explains removing mirrored flow encapsulation header)
Regarding claim 9,  the modified See teaches data transmission protection system, comprising a memory, a processor, and at least one application program stored in the memory and configured to be executed by the processor, wherein the application program is configured to perform the data transmission protection method according to claim 1. (Losio paragraph [0020], see paragraph [0018], [0036])


				 Allowable Subject Matter

8. Claim 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Conclusion


Examiner’s Note:

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
Singh et al(US 9686381 B1) explains techniques for decapsulating and forwarding VPLS frames in a hybrid PE router space. In a service provider network that provides a VPLS, a subset of PE routers may support techniques for inserting a control word in VPLS frames, while the remaining subset of PE routers may not support a control word. In accordance with techniques of the disclosure, a PE router may configure its forwarding plane to apply different decapsulation and forwarding techniques to inbound VPLS frames to process VPLS frames sent by routers that embedded code words and to inbound VPLS frames sent by router that do not embed code words.
Kini et al(US 8,472,438B2) explains a customer edge network element is a network element where one end of the service originates and/or terminates, and is typically unaware that the service is being emulated. Each customer edge network element is coupled to a provider edge network element through an attachment circuit (AC), which is a physical or virtual circuit (e.g., Frame Relay DLCI (data link connection identifier), ATM VPI/VCI (Virtual Path Identifier/Virtual Circuit Identifier), Ethernet, VLAN (Virtual Local Area Network), etc.). The provider edge network elements are coupled together through one or more pseudowires. A PSN tunnel is established to provide a data path for the pseudowires. The pseudowire traffic is invisible to the core network (e.g., one or more intermediate provider network elements between provider edge network elements). Native data units (e.g., Ethernet frames) are received on the attachment circuits and are encapsulated in pseudowire-protocol data units (PW-PDUs) n to be carried across the PSN via the pseudowires in the PSN tunnel. The provider edge network elements perform the encapsulation and decapsulation of PW-PDUs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

/GERALD A SMARTH/Primary Examiner, Art Unit 2478